           Case 3:20-cv-01048-LCB Document 1 Filed 07/23/20 Page 1 of 4               FILED
                                                                              2020 Jul-23 PM 04:13
                                                                             U.S. DISTRICT COURT
                                                                                 N.D. OF ALABAMA


                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF ALABAMA
                        NORTHWESTERN DIVISION

KANA BEASLEY,                             )
                                          )
      Plaintiff,                          )
                                          ) CASE NO.__________________
v.                                        )
                                          )
NORTH AMERICAN LIGHTING,                  )
INC.,                                     )
                                          )
      Defendant.                          )

                            NOTICE OF REMOVAL

      NOW COMES North American Lighting, Inc. (“Defendant” or “NAL”),

through undersigned counsel, and hereby gives Notice of Removal of Case No. 20-

DV-2020-900090 from the Circuit Court of Colbert County, Alabama to the United

States District Court for the Northern District of Alabama.

      Pursuant to 28 U.S.C. § 1446, NAL hereby invokes the jurisdiction of this

Court under 28 U.S.C. § 1331, 1332 and 1441 and states the following grounds for

removal:

      1.      On June 18, 2020, plaintiff Kana Beasley (“Plaintiff”), commenced a

civil action against North American Lighting, Inc. by filing a Complaint in the

Circuit Court of Colbert County, Alabama, Case No. 20-DV-2020-900090.

      2.      NAL was served with a copy of the State Court Complaint through its

agent for service of process on June 24, 2020.
           Case 3:20-cv-01048-LCB Document 1 Filed 07/23/20 Page 2 of 4




      3.      NAL has neither served nor filed any answer or responsive pleading to

the State Court Complaint or made any appearance or argument before the Circuit

Court of Colbert County, Alabama in this matter.

      4.      This Notice of Removal is timely filed with this Court pursuant to 28

U.S.C. § 1446(b) because it is being filed within thirty (30) days after receipt by

NAL, through service or otherwise, of a copy of the State Court Complaint setting

forth the claims for relief upon which this action is based.

      5.      Venue of this removal action is proper pursuant to 28 U.S.C. § 1441

inasmuch as the United States District Court for the Northern District of Alabama

encompasses Colbert County, State of Alabama and the Circuit Court of Colbert

County, Alabama, where the original state court action was filed.

      6.      In accordance with 28 U.S.C. § 1446(a), true and correct copies of all

process, pleadings, documents, and orders which have been served upon NAL are

attached hereto as Exhibit A.

      7.      This Court has original jurisdiction in this action pursuant to 28 U.S.C.

§ 1331 because Plaintiff bases her State Court Complaint upon alleged violations of

the Family and Medical Leave Act, 29 U.S.C. § 2601, et seq. (“FMLA”).

      8.      Alternatively, this Court has diversity jurisdiction in this action

pursuant to 28 U.S.C. § 1332 because the amount in controversy exceeds the sum or

value of $75,000, and diversity of citizenship exists.


                                           2
           Case 3:20-cv-01048-LCB Document 1 Filed 07/23/20 Page 3 of 4




      9.      This matter meets the amount in controversy threshold of $75,000 as

set forth in 28 U.S.C. § 1332 as Plaintiff seeks damages in excess of that threshold.

Further, as evidenced in the Complaint attached hereto as Exhibit A and described

below, complete diversity exists between the parties as required by 28 U.S.C. § 1332.

Thus, diversity jurisdiction does exist.

      10.     As alleged in the Complaint, Plaintiff is a resident of Alabama. See

Exhibit A (Complaint, at ¶ 3).

      11.     The corporate defendant (North American Lighting, Inc.) is diverse. As

noted in the Complaint, NAL has its business headquarters in Illinois. See Exhibit

A (Complaint, at ¶ 6).

      12.     Accordingly, removal is proper pursuant to 28 U.S.C. §§ 1331, 1332,

1441, and 1446.

      13.     NAL submits this Notice of Removal without waiving any defenses to

the claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon

which relief may be granted.

      14.     Contemporaneously with this filing, NAL is also filing a Notification

of Removal with the Circuit Court of Colbert County, Alabama as required by 28

U.S.C. §1446(d). A true and accurate copy of the Notification of Removal is attached

hereto as Exhibit B.

      15.     There are no other defendants in this suit.


                                           3
             Case 3:20-cv-01048-LCB Document 1 Filed 07/23/20 Page 4 of 4




         Respectfully submitted this 23rd day of July, 2020.


                                                s/ Tammy L. Baker
                                               Tammy L. Baker
                                               tammy.baker@jacksonlewis.com
                                               JACKSON LEWIS P.C.
                                               800 Shades Creek Parkway, Ste. 870
                                               Birmingham, Alabama 35209
                                               Telephone: 205-332-3106
                                               Facsimile: 205-332-3131

                                               Attorney for Defendant
                                               North American Lighting, Inc.


                            CERTIFICATE OF SERVICE

       I hereby certify that on July 23, 2020, I electronically filed the foregoing with
the Clerk of the Court using the CM/ECF system, which will send notification of
such filing to the following:

                       Travis A. McCormick, Esq.
                       The McCormick Firm, P.L.L.C.
                       2100 Providence Park, Suite 200
                       Birmingham, AL 35242


                                               /s/ Tammy L. Baker
                                               Counsel for Defendant
4826-5752-6466, v. 1




                                           4
